Citation Nr: 1415309	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-13 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs South Central VA Health Care Network, in Jackson, Mississippi 


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at St. Edward Mercy Medical Center (SEMMC) from October 6, 2009, to October 9, 2009.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and a witness

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Department of Veterans Affairs (VA) South Central VA Health Care Network, in Jackson, Mississippi.

In the May 2010 decision, VA authorized payment or reimbursement for unauthorized medical care at SEMMC between September 26, 2009, and October 5, 2009.  It denied reimbursement of medical expenses at SEMMC between October 6, 2009, and October 9, 2009.  

The Veteran appeared and testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in November 2010 at the Muskogee, Oklahoma Regional Office (RO).  A transcript of the hearing is associated with the Veteran's claims file.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDINGS OF FACT

1.  The Veteran had a severe motorcycle accident on September 26, 2009, and presented to the emergency department at SEMMC.  VA has already authorized payment of medical care received at SEMMC from September 26, 2009 to October 5, 2009.  

2.  At the time of his unauthorized medical care, the Veteran was in receipt of service connection for PTSD, status-post arthroscopy of the left ankle with scar, tinnitus, status-post arthroscopy of the left knee with scar, left ear hearing loss, and tinea versicolor.

3.  Following his September 27, 2009, surgery on his right lower extremity, he was intubated, and after extubation, he fell in the hospital further injuring his left clavicle.  

4.  On October 8, 2009, the Veteran underwent emergent surgery on his left clavicle and was eventually discharged on October 9, 2009; he was instructed to go to the VA Medical Center as soon as possible.  The Veteran has testified that he was advised by VA that the closest VA medical center would not have a bed for nearly two weeks.

5.  Medical care received from October 6, 2009, to October 9, 2009, was for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or Federal facility due to the significant injury to his left clavicle following a fall within his hospital room at SEMMC.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred during emergent treatment at SEMMC from October 6, 2009, to October 9, 2009, have been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.54, 17.120, 17.1000-17.1002 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Treatment records show that the Veteran was in an motorcycle accident with a car on September 26, 2009, and was sent to SEMMC for treatment for his injuries.  He was diagnosed as having right femur fracture, right fibula/tibia fracture, large puncture wound of the medial hind foot, scatter lacerations of the anterior leg, grade 1 open right olecranon fracture, closed left distal clavicle fracture, adult respiratory distress syndrome with ventilator support, diabetes insipidus, closed head injury with shear injury seen on MRI, and posterior cruciate ligament injury with instability.  On September 27, 2009, the Veteran underwent irrigation and debridement of the open fractures of the right femur, right tibia/fibula, and right olecranon, rodding of the right femur, rodding of the right tibia, excision of bone fragment of right olecranon, and closing of the laceration on the right foot.  

The Veteran was intubated for a period of time.  After extubation, he fell in his hospital room causing further damage to the left clavicle.  He underwent an emergent open reduction internal fixation of the left clavicle, and was discharged on October 9, 2009.  He was told to follow up immediately with the VA Medical Center.  The Veteran testified that he was told it would be a two week wait to be admitted to the VA Medical Center.  

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.54 (2013); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In this case, services were not authorized in advance by VA.  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services. 

VA is authorized to reimburse veterans for emergency treatment by two statutes-38 U.S.C. § 1725 and 38 U.S.C. § 1728.  The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary, (A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until (i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  38 U.S.C.A. § 1725(f)(1); see also § 1728(c) (stating that the term "emergency treatment" has the meaning given such term in section 1725(f)(1)).

For reimbursement under 38 U.S.C. § 1728, the Veteran's emergency treatment would need to be related to a service-connected disability, or the Veteran would need to be participating in a rehabilitation program and be medically determined to be in need of hospital care or medical services, among other requirements.  38 C.F.R. § 17.120 (2013).  The condition treated in September 2009 was unrelated to the Veteran's service-connected disabilities (PTSD, status-post arthroscopy of the left ankle with scar, tinnitus, status-post arthroscopy of the left knee with scar, left ear hearing loss, and tinea versicolor).  He was also not participating in a rehabilitation program.  Thus, reimbursement is not available under the provisions of § 1728.  

Nevertheless, payment for or reimbursement of emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C. § 1725 as implemented at 38 C.F.R. § 17.1002.  To be eligible for reimbursement under this authority, the Veteran has to satisfy all of the following conditions:  

(a)  the emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b)  the claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part; 

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility; 

(e)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f)  The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g)  The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and 

(i)  The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

38 C.F.R. § 17.1002 (2013). 

As noted in the Introduction, VA has already authorized payment or reimbursement for expenses incurred from September 26, 2009, to October 5, 2009, which indicates that for those dates, the Veteran met the elements listed above.  VA contends that after October 5, 2009, the Veteran condition had stabilized and he should have been transferred to a VA or Federal facility.  VA did not authorize payment after that date was not authorized (i.e., the failure to meet element (d) for the period from October 6, 2009, to October 9, 2009).  See 38 C.F.R. § 17.1005 (2013) (payment or reimbursement for emergency treatment may be made only for the period from the beginning of the initial evaluation treatment until such time as the veteran could be safely discharged or transferred to a VA facility or other Federal facility).

Here, the Board finds that the entire length of treatment claimed for reimbursement purposes (October 6, 2009, to October 9, 2009) qualifies as "emergency treatment" as defined by 38 U.S.C.A. § 1725(f)(1).  An attempt to use VA facilities was not reasonable as the Veteran's emergency was of such a nature that immediate treatment was required; services were rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health, as the Veteran's left clavicle fracture was in need of immediate attention due to the post-intubation fall in the hospital and the need for an open reduction with internal fixation of the left clavicle; and the Veteran was unable to be transferred to a VA or Federal facility until discharge on October 9, 2009, when his condition finally stabilized.  38 U.S.C.A. § 1725(f)(1).
 
The Veteran also meets the criteria, set forth in 38 C.F.R. § 17.1002(d), for the period of continuing treatment from October 6, 2009, to October 9, 2009: the claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA facility.  38 C.F.R. § 17.1002 (2013).  As the Board finds that the Veteran could not be safely transferred to another VA facility until his open reduction internal fixation of the left clavicle following a fall, reimbursement or payment is authorized for medical expenses incurred at SEMMC from October 6, 2009, to October 9, 2009.


ORDER

Entitlement to payment of, or reimbursement for, unauthorized medical expenses associated with private medical treatment received from October 6, 2009, to October 9, 2009, is granted.



____________________________________________
J. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


